EXHIBIT 10.4

 
 
ALTAIRNANO

 
PRODUCT PURCHASE AGREEMENT

 
This Product Purchase Agreement ("Agreement") is entered into this 4th day of
August, 2009 (the "Effective Date") between Altairnano, Inc., a Nevada
corporation with principal offices at 204 Edison Way, Reno, NV 89502 ("Altair")
and Proterra LLC, a limited liability corporation with principal offices at
16360 Table Mountain Parkway ("Customer" or “Proterra”).  Altair and Customer
may be referred to collectively as the “Parties” or individually as a “Party.”
 
1. 
DEFINITIONS.  As used herein:

 
"Affiliate" shall mean any person, corporation or other entity, which, directly
or indirectly, through one or more intermediaries, controls or is controlled by,
or is under common control with, another person, corporation or entity.
 
"Customer" shall mean the legal entity set forth in the heading of this
Agreement, including its employees, third party consultants, contractors,
designees and Affiliates.
 
"Product” or “Products" shall mean any and all Altair products described
in Exhibit A of this Agreement, inclusive of embedded Third Party Components
including, but not limited to, hardware and firmware components, software object
and scripted code, the user manuals and all accompanying materials, and
including any and all future products developed and marketed for general
availability by Altair including all upgrades and updates regardless of name.
 
"Re-Sale Products" shall mean those products that have not been developed by
Altair, not embedded in Products, or otherwise marketed by Altair as a generally
available offering.  Re-Sale Products may be comprised of third party products
used by Customer to facilitate the building of Customer's complete solution.
 
"Third Party Components" shall mean any Product components provided by third
party vendors to Altair for the sole purpose of being utilized as an embedded
component of the Products.
 
2. 
TERMS OF PURCHASE OF PRODUCTS.  Subject to the terms and conditions of this
Agreement, Altair may offer to sell Products to Customer and Customer may
purchase such Products on the terms set forth herein.

 
(a)  Terms and Conditions.  All purchases of Products by Customer shall be
governed under and subject to the terms and conditions contained in this
Agreement.
 
(b)    Purchase Price.  The price for Products as agreed to in an Accepted
Order. Future prices are subject to change without notice and Customer shall not
rely on a prior quoted price to be the same in the future unless otherwise
agreed to in a signed quote between the Parties. All prices in this Agreement
are stated in United States dollars (“USD”).
 
(c)    Order and Acceptance.   All orders for Products submitted by Customer
shall be initiated by written purchase orders (including via facsimile or email
attachment) sent to Altair and shall request a delivery date within one (1) year
of receipt thereof (a “Purchase Order”).  Purchase Orders shall be deemed to
have been accepted by Altair only upon Altair having issued written confirmation
of acceptance (an "Accepted Order").  Altair shall notify Customer of the
acceptance of a Purchase Order within five (5) business days of its receipt of a
Purchase Order or such Purchase Order shall be deemed null and void.

 
1 of 16

--------------------------------------------------------------------------------

 
 
(d)    Taxes.
 
Domestic Customers:  Altair agrees to report and pay all taxes, and assessments
imposed by any governmental agency in connection with the distribution and sale
of Products to Customer including, but not limited to, any sales, use, excise
and other taxes excluding taxes imposed on Altair income.  Altair will bill
directly to Customer, and Customer shall pay all such costs within thirty (30)
days after receipt of Altair’s invoice.  If the Customer chooses not to have
Altair bill for taxes, a “Certificate of Exemption” or “Resellers Certificate”
must be submitted to Altair.
 
International Customers: Customer agrees to report and pay all taxes, customs
duties and assessments imposed by any governmental agency in connection with the
distribution and sale of Products to Customer including, but not limited to, any
sales, use, excise, VAT and other taxes and duties, excluding taxes imposed on
Altair income.  To the extent that Altair is required by statute or regulation
to collect and report taxes, duties, customs, or any other costs required by any
governmental agency, whether foreign or domestic United States, such taxes,
duties, customs, or any other such costs will be billed by Altair directly to
Customer, and Customer shall pay all such costs within thirty (30) days after
receipt of Altair’s invoice.
 
(e)    Terms of Purchase Orders.  All Customer Purchase Orders shall reference
the applicable quote number, be governed by the terms of this Agreement, and
nothing contained in any such purchase order shall in any way modify, supplement
or limit the terms and conditions of this Agreement, and any and all such
modifying, supplemental or limiting terms are hereby rejected.  In the event of
conflicts between anything, including but not limited to pre-printed terms and
conditions, contained within Customer's Purchase Order and this Agreement, this
Agreement shall take precedence as to such conflicts.
 
(f)    Payment.  Subject to the approval of Customer's credit worthiness by
Altair, full payment for the Products, including any freight, taxes or other
applicable fees for which Customer is responsible and that may be pre-paid by
Altair, shall be due in full as follows unless otherwise specified in the Order
Specifications:
 
§
30% upon acceptance of Customer Purchase Order by Altair for modules or other
products

 
§
(manufacturing of product(s) not to start until payment received)

 
§
70% net fifteen (15) days from the date of the earlier to occur of products
being ready as of quoted shipment date or actual shipment of product(s) to
Customer.

 
Payment shall be made by wire transfer, check, or other instrument approved by
Altair, payable in U.S. Dollars.  Customer shall pay interest at the lower of
the rate of one and one-half percent (1.5%) per month, or the highest legal
rate, on any invoiced amount not paid when due and under such circumstances,
Altair, at its option, reserves the right to revoke or suspend any previously
granted terms of credit.  Altair may withhold or suspend its performance under
this Agreement in the event that Customer fails to make full and timely payments
of outstanding invoices.  Additionally, if Customer pays, or Altair otherwise
receives, a lesser amount than the full amount provided for in any individual
invoice, such payment or receipt shall not constitute or be construed other than
as on account of the earliest amount due Altair.  Altair may accept any check or
payment in any amount without prejudice to Altair's right to recover the balance
of the amount due or to pursue any other right or remedy.  No endorsement or
statement on any check or payment or in any letter accompanying any check or
payment or elsewhere shall constitute or be construed as an accord or
satisfaction.  Customer shall pay all of Altair costs and expenses (including
reasonable attorneys' fees, costs of collection and pre and post judgment
interest) to enforce and preserve Altair's rights under this Subsection 3(f).

 
2 of 16

--------------------------------------------------------------------------------

 
 
(g)    Shipping.  All Products delivered pursuant to the terms of this Agreement
shall be suitably packed for shipment in Altair standard shipping cartons,
marked for shipment at Customer's ship to address as set forth on and attached
hereto as Exhibit C (the "Customer Information Form") or to such other address
as may be directed in any Purchase Order, and shall be routed in accordance with
any attached routing instructions from Customer, and delivered to Customer or
its carrier agent Ex Works (Incoterms 2000) Altair manufacturing plant or
warehouse, at which time title to such Products and risk of loss shall pass to
Customer.  Altair shall use commercially reasonable efforts to have the Products
available for shipment at the times specified either in Customer's Purchase
Order or in its written acceptance of Customer's Purchase Orders, provided that
in the event of conflict between any such dates, the date on Altair’s written
acceptance shall control as to such conflict so long as such written acceptance
has been accepted in writing by Customer within ten (10) days following receipt
of Altair’s written acceptance.  If no such Customer acceptance in writing is
received by Altair as described above, the Purchase Order shall be deemed null
and void.  For the initial set of Purchase Orders for the Product sales
identified in Exhibit A hereto a ten (10) business day grace period for late
delivery shall be identified in each applicable Purchase Order.  Partial
shipments may be made upon written approval of Customer.  No partial shipment of
a Purchase Order shall constitute the acceptance of the entire Purchase Order,
absent the written acceptance of such Purchase Order.  Unless otherwise
instructed in writing by Customer, Altair shall select the carrier.  Customer
shall pay all freight, insurance, and other shipping expenses, as well as the
expense for any special packing as may have been requested by Customer in its
written instructions to Altair.  Customer agrees that no delivery pursuant to
this Agreement shall be construed as a single lot contract under the Uniform
Commercial Code.  Remedies provided under a single lot contract shall not apply
to any shipment made under this Agreement.
 
(h)    Product Changes.  Altair shall have the right, in its absolute
discretion, without liability to Customer, to change the design or to
discontinue the manufacture or sale of any Products covered by this
Agreement.  Notwithstanding the foregoing, for those Accepted Orders in Altair's
backlog, prior to any change or discontinuance of manufacture or sale, Altair
will fulfill and ship either (a) those exact Products specified on Customer's
Purchase Order, inclusive of Altair's quote if referenced on the Purchase Order,
or (b) Products of the same or superior functionality in accordance with the
fees set forth within the Accepted Order.
 
3. 
WARRANTIES AND DISCLAIMER.

 
(a)    Standard Limited Warranty.  The Products purchased hereunder are subject
to the Altair standard limited warranty for the Products (the "Warranty")
 
(b)    Express Customer Limited Warranty.  Each Product purchased hereunder is
warranted against defects in material and workmanship and will substantially
conform to Product documentation and published specifications for a period of
three (3) years from the date of shipment of such Product to Customer so long as
Customer conforms to required maintenance, operation standards and environmental
requirements of the Products (such period, the "Warranty Period").  This
Warranty extends only to Customer and will not extend to, nor may it be assigned
to, any subsequent purchaser without the written consent of Altair; provided
that Customer may use the warranty for the benefit of any customer of Customer
which acquires Customer’s products which have incorporated the Products and are
subject to the warranties herein.

 
3 of 16

--------------------------------------------------------------------------------

 

 
(c)    Exclusions.  The express Warranty set forth above is contingent upon the
proper use of the Product in the application for which it was intended and will
not apply to any Altair Product that has been (i) used for other than its
intended use, (ii) damaged during shipping, (iii) modified or improperly
maintained or repaired by a party other than Altair or its designees, or
(iv) subjected to physical, environmental or electrical conditions outside of
the operating parameters established by Altair for the Product. Said initial
operating parameters are identified in Exhibit D hereto and are hereby
incorporated by this reference. Customer hereby represents and warrants to
Altair and Altair’s suppliers that it will not use or sell any Products for any
of the foregoing purposes.  Without limiting the foregoing, in no event shall
any Product or lot of Product that substantially conforms to the specifications
therefor be deemed defective or otherwise not in compliance with the terms and
conditions of this Agreement.
 
(d)    Limitation of Remedy.  In the event a Product fails to perform
substantially as warranted, Altair's sole and exclusive liability and Customer's
only remedies for breach of the foregoing Warranty shall be, at Altair's sole
discretion, to repair, have repaired or replace with a functional equivalent
each Product or portion thereof found to be defective, provided that:
 
 
(i)
Customer complies with the warranty procedures contained in Section 4 below and
returns, at Customer’s expense, the Product that Customer considers defective
for examination and testing, provided that if warranty coverage is applicable,
Altair shall promptly reimburse Customer for all such costs of shipping. If
warranty coverage is not applicable then Customer shall timely direct Altair to
either repair the Product, return it to Customer, or dispose of the Product all
at Customers expense, such expense to be paid by Customer to Altair within
thirty (30) days of the invoice date therefor. If Customer fails to so direct
Altair within thirty (30) days of being advised that warranty coverage does not
apply, then Altair may choose any of the noted options and bill Customer for the
cost thereof.

 
 
(ii)
Altair shall not be liable under this Warranty if testing and examination by
Altair discloses that the Product has been modified or altered in any manner
after it was originally shipped by Altair to the Customer;

 
 
(iii)
Altair shall not be liable under this Warranty if testing and examination by
Altair discloses that the alleged defect in the Product does not exist or was
caused by Customer or by a third person's misuse, neglect, improper installation
or testing, unauthorized attempts to repair or any other cause beyond the range
of intended use, or by accident, fire or other hazard;

 
 
(iv)
Altair shall not be liable under any Warranty under this Agreement with respect
to any Product that is damaged as a result of being returned in a container that
is not, or is not functionally similar, to the original shipping container; and

 
 
(v)
If Altair testing and examination does not disclose a defect warranted under
this Agreement, Altair shall so advise Customer and Customer shall reimburse
Altair for its expense in testing and examining such Product calculated at the
Altair standard rate.

 
(e)    No Other Warranty.  EXCEPT FOR THE EXPRESS WARRANTY SET FORTH IN SECTION
3(a) and (b), ABOVE, ALTAIR GRANTS NO, AND HEREBY SPECIFICALLY DISCLAIMS EACH
AND EVERY, OTHER WARRANTY, EXPRESS OR IMPLIED, BY STATUTE OR OTHERWISE,
REGARDING THE PRODUCTS, INCLUDING THE IMPLIED WARRANTIES OF FITNESS FOR ANY
PURPOSE, QUALITY, MERCHANTABILITY, NON-INFRINGEMENT OR OTHERWISE WITH RESPECT
THERETO.  ALTAIR EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES EXTENDED TO THIRD
PARTIES.

 
4 of 16

--------------------------------------------------------------------------------

 
 
(f)    Limitation of Liability.  IN NO EVENT SHALL ALTAIR BE LIABLE TO CUSTOMER
OR ANY THIRD PARTY FOR COSTS OF PROCUREMENT OF SUBSTITUTE PRODUCTS OR SERVICES,
NOR WILL EITHER PARTY BE LIABLE FOR LOST PROFITS, OR ANY OTHER SPECIAL,
INDIRECT, CONSEQUENTIAL OR INCIDENTAL DAMAGES, HOWEVER CAUSED AND UNDER ANY
THEORY OF LIABILITY, WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE), PRODUCT LIABILITY, OR OTHERWISE, ARISING OUT OF OR RELATING TO THE
PRODUCTS OR THIS AGREEMENT OR RESULTING FROM THE SALE OF PRODUCTS OR SERVICES BY
CUSTOMER OR RESALE OR USE BY ANY CUSTOMER OR ANY TRANSFEREE OF SUCH PRODUCTS OR
SERVICES.  ANY LIABILITY OF ALTAIR HEREUNDER WILL BE LIMITED IN ALL CASES TO THE
AMOUNT PAID BY CUSTOMER FOR PRODUCTS.  THIS LIMITATION SHALL APPLY EVEN IF A
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING
ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.  THE PARTIES ACKNOWLEDGE
THAT THE FOREGOING IS A REASONABLE ALLOCATION OF RISK.
 
4. 
WARRANTY PROCEDURE.

 
In the event that Customer asserts that a Product fails to perform as warranted
during the Warranty Period, Customer shall notify Altair via Customer’s assigned
Altair sales representative and request a “Return Material Authorization” (RMA)
for the product to be returned. Altair will then reasonably question Customer to
determine if a warranty claim applies, if Customer insists then Altair
will  provide an RMA number to Customer without prejudice to Altair’s right to
assert that no warranty coverage is required if the failure is subject to a
limitation or exclusion specifically provided under the terms of Section 3
above.  Within thirty (30) days after its receipt of the RMA number, Customer
shall return to Altair or its designee the rejected or asserted defective
Product, freight or postage prepaid in its original shipping carton or a
functionally equivalent container.  Altair reserves the right to refuse to
accept any rejected or defective Product not bearing an RMA number on the
outside of the carton and/or documentation accompanying the shipment such as
packing slips.  If the Product is determined to be defective in accordance with
Section  3 (Warranty and Disclaimer), Altair will, at its sole option and
expense and in accordance with the Altair policy, either repair the
Product,  have it repaired or replace the Product with a functional equivalent
and ship it to Customer in accordance with Customer's instruction.  Altair will
use all commercially reasonable efforts to ship the repaired or replaced Product
within thirty (30) days of its receipt of such Product.  If Customer requires
faster turnaround time for the Product, Altair will offer alternatives that may
include charges for such expedited service.
 
5. 
CONFIDENTIALITY.

 
(a)    “Confidential Information” means any information: (i) disclosed by Altair
to Customer, which, if in written, graphic, machine-readable or other tangible
form is marked as “Confidential” or “Proprietary”, or which, if disclosed orally
or by demonstration, is identified at the time of initial disclosure as
confidential and reduced to writing and marked “Confidential” within thirty (30)
days of such disclosure; (ii) which is otherwise deemed to be confidential by
the terms of this Agreement or (iii) which by its nature or the context in which
it was given should rightly be treated as confidential or proprietary
information.  Notwithstanding the foregoing, Confidential Information shall
exclude information that Customer can demonstrate by the Customer’s
contemporaneous written records (i) was independently developed by Customer
without any use of Altair’s Confidential Information or by Customer’s employees
or other agents (or independent contractors hired by Customer) who have not been
exposed to Altair’s Confidential Information, (ii) becomes known to Customer,
without restriction, from a source other than Altair without breach of this
Agreement and that had a right to disclose it, (iii) was in the public domain at
the time it was disclosed or becomes in the public domain through no act or
omission of Customer, or (iv) was rightfully known to Customer, without
restriction, at the time of disclosure.

 
5 of 16

--------------------------------------------------------------------------------

 
 
(b)    Confidentiality Obligation.  Customer shall treat as confidential all of
Altair’s Confidential Information and shall not use such Confidential
Information benefit of itself or any third party or for any purpose except as
expressly permitted under this Agreement.  Without limiting the foregoing,
Customer shall use at least the same degree of care that it uses to prevent the
disclosure of its own confidential information of like importance, but in no
event with less than reasonable care, to prevent the disclosure of Altair’s
Confidential Information. Customer shall not reverse engineer, decompile,
disassemble or otherwise determine or attempt to determine any source code,
algorithms, samples, device, material, chemical composition, methods or
techniques embodied in any Proprietary Information or any portion thereof.
 
(c)    Confidentiality of Agreement.  The terms and conditions, including the
existence, of this Agreement shall be treated as Altair’s Confidential
Information and no reference to the terms and conditions of this Agreement or to
activities pertaining thereto can be made in any form of public or commercial
advertising without the prior written consent of Altair.
 
(d)    Compelled Disclosure.  If Customer believes that it will be compelled by
a court or other authority to disclose Confidential Information of Altair,
Customer shall give Altair prompt notice so that Altair may take steps to oppose
such disclosure.
 
(e)    Remedies.  Customer agrees that, due to the unique nature of the
Confidential Information, the unauthorized disclosure or use of the Confidential
Information of Altair will cause irreparable harm and significant injury to
Altair, the extent of which shall be difficult to ascertain and for which there
shall be no adequate remedy at law.  Accordingly, Customer agrees that Altair,
in addition to any other available remedies, shall have the right to seek in any
court of competent jurisdiction an immediate injunction and other equitable
relief enjoining any breach or threatened breach of this Agreement, without the
necessity of posting any bond or other security or having to prove substantial
harm. Customer shall notify Altair in writing immediately upon Customer becoming
aware of any such breach or threatened breach.  .
 
6. 
TERM AND TERMINATION.

 
(a)    Term.  This Agreement shall continue in force and in perpetuity from the
Effective Date, unless terminated earlier under the provisions of this
Section 6.
 
(b)    Termination for Cause.  Either Party shall have the right to terminate
this Agreement for cause upon the occurrence of any of the following
events:  (i) in the event either Party fails to materially comply with any of
the terms and conditions of this Agreement and such default has not been cured
within thirty (30) days (or ten (10) days in the case of failure to pay amounts
due hereunder) after written notice to the breaching Party; or (ii) in the event
that either Party (A) terminates or suspends its business, (B) becomes subject
to any bankruptcy or insolvency proceeding under Federal or state statute,
(C) becomes insolvent or subject to direct control by a trustee, receiver or
similar authority, or (D) has wound up or liquidated, voluntarily or otherwise.
 
(c)    Termination for Convenience. Either Party may terminate this agreement at
any time after twenty-four (24) months from the Effective Date provided that it
has given the other Party sixty (60) days prior written notice.
 
(d)    Fulfillment of Orders upon Termination.  Upon termination of this
Agreement for other than Customer's breach as set forth in Section 5 (b) above,
Altair shall continue to fulfill Customer's Accepted Orders, provided the orders
were accepted prior to termination, subject to the terms of Section 3 above.
 
(e)    Survival of Certain Terms.  The provisions of Sections 2(c), 2(d), 2(f),
3(c), 3(d), 3(e), 3(f), 5, 6(e), 7(b), 7(c), 7(d), 8 and 9 shall survive the
termination of this Agreement for any reason.  All other rights and obligations
of the Parties, except for those rights and obligations that accrued prior to
termination, shall cease upon termination of this Agreement.

 
6 of 16

--------------------------------------------------------------------------------

 
 
7. 
INTELLECTUAL PROPERTY INFRINGEMENT INDEMNIFICATION.

 
(a)    Indemnity.  Altair will defend or settle, at its own expense, any claim,
suit or proceeding brought against Customer to the extent it is based upon a
claim that any Product under normal use sold pursuant to this Agreement
infringes upon any U.S. patent issued as of the date hereof or copyright, or
misappropriates any trade secret, of any third party.  As a condition precedent
to such obligation, Customer agrees that it shall promptly notify Altair in
writing of any such claim or action and give Altair full information and
assistance in connection therewith.  Altair shall have the sole right to control
the defense of any such claim or action and the sole right to settle any such
claim or action.  If Customer complies with the provisions hereof, Altair will
pay all damages (including reasonable attorneys’ fees) finally awarded to third
parties in such action.  If a Product is, or in Altair's opinion might be, held
to infringe as set forth above, Altair may, at its option replace or modify such
Product so as to avoid infringement, or procure the right for Customer to
continue the use and resale of such Product.  If neither of such alternatives
is, in Altair's opinion, commercially reasonable, the infringing Product shall
be returned to Altair and Altair's sole liability, in addition to its obligation
to reimburse finally awarded damages as set forth above, shall pay to Customer
such damages, losses, costs or expenses as are incurred by Customer as a result
of such infringement (including attorneys’ and consultants’ fees and costs),
including, without limitation, costs of replacement of the Product by a product
of equivalent or better functionality. Notwithstanding any of the foregoing,
Altair’s total liability to Customer therefore shall be limited to the purchase
price paid by Customer to Altair for the specific Product model and version
which is the subject of such claim.
 
(b)    Limitations.  Altair will have no liability for any claim of infringement
arising or alleging to have arisen as a result of Customer's particular use or
sale of a Product in combination with any items not supplied by Altair or any
modification of a Product by Customer or third parties, or the failure to use
the latest version of any software provided for such Product if infringement
would have been avoided with such use.
 
(c)    Entire Liability.  THE FOREGOING STATES THE ENTIRE LIABILITY AND
OBLIGATION OF ALTAIR TO ANY CUSTOMER OR THIRD PARTY AND THE EXCLUSIVE REMEDY OF
ANY CUSTOMER OR THIRD PARTY WITH RESPECT TO THE ALLEGED OR ACTUAL INFRINGEMENT
OF INTELLECTUAL PROPERTY RIGHTS, INCLUDING BUT NOT LIMITED TO, PATENT, COPYRIGHT
AND TRADE SECRET RIGHTS.
 
(d)    Customer Indemnity.  Customer shall indemnify, defend and hold Altair
harmless from and against any and all claims brought by any third party,
including any Affiliates of Customer and its and their distributors, resellers
and customers, against Altair or Altair’s suppliers arising out of or related to
the use or distribution of the Products purchased by Customer hereunder,
including (i) any claim arising out of or related to any warranty made by or on
behalf of Customer or its Affiliates to its customers and (ii) any use of the
Products in violation of Section 3(c); provided, however, that Altair: (a) gives
immediate written notice to Customer of the institution of the suit or
proceedings; and (b) permits Customer through its counsel to defend the same and
gives Customer all needed information, assistance and authority to enable
Customer to do so.  As used herein, “Affiliate” means any entity that controls,
is controlled by, or is under common control with Customer, wherein “control”
means ownership of at least fifty percent (50%) of the outstanding securities or
equity interest in such entity or the right to elect such entity’s board of
directors or otherwise control the activities or operations of such entity.

 
7 of 16

--------------------------------------------------------------------------------

 
 
8. 
IMPORT AND EXPORT CONTROLS.

 
(a)    Customer shall, at its own expense, pay all import and export licenses
and permits, pay all value-added and other VATs, customs charges and duty fees,
and take all other actions required to accomplish the export and import of the
Products purchased by Customer.
 
(b)    Customer understands and acknowledges that Altair may be subject to
regulation by agencies of the U.S. government, including the U.S. Department of
Commerce, which prohibits export or diversion of certain technical products to
certain countries, and the U.S. Department of Transportation, which specifies
under what conditions batteries can be transported from one location to
another.  Customer warrants and represents to Altair that it will comply in all
respects with the transport requirements, and the export and re-export
restrictions set forth in the export license for every product shipped to
Customer.
 
9. 
GENERAL PROVISIONS.

 
(a)    Intellectual Property.  Customer acknowledges that the Products sold
hereunder contain and embody trade secrets belonging to Altair and Customer
shall not, nor shall it cause any third party to, reverse engineer any Products
purchased hereunder.  As between Customer and Altair, Altair shall own all
intellectual property and other proprietary rights in and to the Products and
all accompanying documentation. Further, as of the Effective Date of this
Agreement, Customer waives and releases any and all claims it may have to the
Intellectual Property of the Products as such Intellectual Property exists as of
the Effective Date. Altair hereby grants to Customer a non-exclusive,
world-wide, non-transferable, non-sublicensable, assignable and perpetual (so
long as Customer is not in breach of this Agreement) license to use the software
contained in the Product for the sole purpose of supporting the Product as
specified in the product documentation. Altair retains for itself all
proprietary rights in and to all designs, engineering details, and other data
pertaining to any Products and software.
 
(b)    Re-Sale Products.  From time to time, Customer may request that Altair
procure for its use other equipment that may be needed in order to build and
maintain Customer's complete solution.  Altair may agree to procure these
Re-Sale Products for a fee negotiated with the Customer and act as a limited
reseller for these products.  Customer agrees and understands that provision of
these Re-Sale Products is offered as a limited resell service to the Customer
and Altair disclaims and Customer hereby relieves Altair of any and all
liability regarding maintenance and support obligations, warranties, express or
implied, including but not limited to warranties of performance, support and
maintenance, non-infringement, merchantability and fitness for a particular use
regarding these products.  All warranties as may be offered by the Re-Sale
Products vendor may extend directly from the vendor to the Customer but in no
event does Altair accept responsibility for procuring such warranties.  Nothing
in this Section 9(b) shall be construed to mean that Altair has, maintains, or
will ever have, a formal partner, joint venture, or reseller relationship with
any manufacturers of the Re-Sale Products.
 
(c)    Governing Law and Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE LAWS OF THE STATE OF NEVADA, U.S.A, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.  The federal and state courts within Washoe
County, Nevada, U.S.A., shall have exclusive jurisdiction to adjudicate any
dispute arising out of or related to this Agreement.  Parties hereby expressly
consent to (i) the personal jurisdiction of the federal and state courts within
Washoe County, Nevada, (ii) service of process being effected upon it by
registered mail or commercial courier sent to the address set forth at the
beginning of this Agreement, and (iii) the uncontested enforcement of a final
judgment from such court in any other jurisdiction wherein Customer or any of
its assets are present. The Parties specifically waive any local or
international law, convention, treaty right or regulation that might provide an
alternate construction or application of law.

 
8 of 16

--------------------------------------------------------------------------------

 
 
(d)    Compliance with Laws.  Customer shall observe and comply with all
federal, state, and city laws, rules, and regulations effecting goods and
services under this Agreement.  Customer shall procure and keep in full force
all permits and licenses necessary to accomplish the work contemplated in this
Agreement.  Likewise, Altair shall observe and comply with all federal, state,
and city laws, rules, and regulations effecting goods and services under this
Agreement.  Altair shall procure and keep in full force all permits and licenses
necessary to accomplish the work contemplated in this Agreement. Further
Customer warrants and represents to Altair that Customer is fully aware and
knowledgeable  of the U.S. Department of Transportation and United Nations 3090
restriction on use of the Products, will comply with such restrictions and will
advise its customers of such restrictions.
 
(e)    Publicity/Disclosure.  Except as required by law or as reasonably
required to assert its rights hereunder, neither Party shall disclose the
existence or substance of the agreements between the Parties or any terms of
this Agreement without the prior written consent of the other Party.
Notwithstanding the foregoing, the Parties acknowledge that each Party may
desire to use the other Party’s name in press releases, product brochures and
financial reports indicating the Parties’ relationship as seller and customer,
and the Parties agree that each Party may use the other Party’s name once in
such a manner, after which any additional uses shall be subject to the other
Party's consent, which consent shall not be unreasonably withheld.
 
(f)    Entire Agreement.  This Agreement sets forth the entire Agreement and
understanding of the Parties relating to the subject matter herein and merges
all prior discussions between them.
 
(g)    Modification.  No alteration, amendment, waiver, cancellation or any
other change in any term or condition of this Agreement shall be valid or
binding on either Party unless mutually assented to in writing by both Parties.
 
(h)    No Waiver.  The failure of either Party to enforce at any time any of the
provisions of this Agreement, or the failure to require at any time performance
by the other Party of any of the provisions of this Agreement, shall in no way
be construed to be a present or future waiver of such provisions, nor in any way
affect the validity of either Party to enforce each and every such provision
thereafter.  The express waiver by either Party of any provision, condition or
requirement of this Agreement shall not constitute a waiver of any future
obligation to comply with such provision, condition or requirement.
 
(i)    Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be sent by prepaid registered or certified mail, return
receipt requested, addressed to the other Party at the addresses set forth on
Exhibit B attached hereto.
 
(j)    Force Majeure.  Nonperformance of either Party shall be excused to the
extent that performance is rendered impossible by strike, fire, flood,
governmental acts or orders or restrictions, failure of suppliers, or any other
reason where failure to perform is beyond the reasonable control of, and is not
caused by the negligence of, the non-performing Party.  Notification of such
condition must be made to the other Party within fifteen (15) days of
occurrence.

 
9 of 16

--------------------------------------------------------------------------------

 
 
(k)    Assignment and Binding Effect.  This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their successors and assigns,
except that both Parties agree that their respective rights and obligations
under this Agreement may not be transferred or assigned, directly or indirectly,
by operation of law, merger or otherwise, without the prior written consent of
the other Party.  Notwithstanding the foregoing, Customer may assign this
Agreement to any parent or subsidiary in which the Customer has a controlling
interest, or Affiliate which is in existence as of the Effective Date of this
Agreement, or in connection with a sale of all or substantially all of it's
assets or stock, provided each such party agrees to be bound by all terms and
conditions of this Agreement, and provided that the assignee is not a competitor
of.  Altair may assign this Agreement to any parent or subsidiary in which it
has a controlling interest, or Affiliate which is in existence as of the
Effective Date of this Agreement, or in connection with a sale or transfer of
all or substantially all of its assets or stock, provided each such party agrees
to be bound by all terms and conditions of this Agreement.
 
(l)    Independent Contractor.  Any services performed by Altair during the
performance of this Agreement, shall be conducted by Altair as an independent
contractor and nothing herein shall be deemed to cause this Agreement to create
an agency, partnership, joint venture, or employment relationship between the
Parties.
 
(m)    Foreign Corrupt Practices Act.  Customer shall not act in any fashion or
take any action which would render Altair liable for a violation of the U.S.
Foreign Corrupt Practices Act, which prohibits the offering, giving or promising
to offer or give, directly or indirectly, money or anything of value to any
official of a government, political party or instrumentality thereof in order to
assist it or Altair in obtaining or retaining business.
 
(n)    Further Assurances.  Customer agrees, upon request by Altair, to promptly
execute, acknowledge and deliver such further documents as are reasonably
necessary to fulfill the purposes of this Agreement.
 
(o)    Remedies.  The remedies stated herein are in addition to all other
remedies at law or in equity.
 
(p)    Legal Expenses.  The prevailing Party in any legal action brought by one
Party against the other and arising out of this Agreement shall be entitled, in
addition to any other rights and remedies it may have, to reimbursement for its
expenses, including court costs, pre and post judgment interest, reasonable
attorneys' fees and costs of collection.
 
(q)    Severability.  If any provision in this Agreement is found or held to be
invalid or unenforceable in any respect, such unenforceability will not affect
any other provisions of this Agreement.
 
(r)    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
(s)    Headings Descriptive.  The captions and headings of this Agreement are
for convenience of reference only and shall not affect the interpretation of
this Agreement.
 
(t)    Singular and Plural.  When required by the context hereof, the singular
includes the plural and vice versa.
 
 
 
SIGNATURE PAGE IMMEDIATELY FOLLOWS


 
10 of 16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Altair, Inc. Product Purchase
Agreement effective as of the date first set forth above.
 
        
ALTAIRNANO INC.
 
/s/Terry M. Copeland
 
PROTERRA LLC
 
/s/ Jeffery J Granato
Authorized Signature
 
Authorized Signature
By:    Jeffery J Granato
 
By:     Jeffery J Granato
Date: 8/4/09
 
Date: 8/5/09
Title: President & CEO
 
Title: President & CEO
Phone:  *****************
 
Phone: ****************
Email:   *****************
 
Email: ****************

 



 
11 of 16

--------------------------------------------------------------------------------

 

Exhibit A
Purchase Terms
Master Timing, Pricing & Payment Schedule:
 


Application
 
Line Description
 
Sales Price
per Module
(USD)
Quantity of
Modules per Buses
Total Price (USD)
Master Agreement
Purchase Order
Initial 30% Payment
Product Availability
Remaining
70% Payment Due
Remaining 70% Payment
Burbank
 
xxxxx-50Ah module
*****
**
 
*******
05-Aug-09
06-Aug-09
*****
17-Sept-09
2-Oct-09
*****
Foothill Transit – Bus1
 
xxxxx-50Ah module
*****
**
 
*******
05-Aug-09
06-Aug-09
*****
16-Nov-09
1-Dec-09
*****
Altoona
 
xxxxx-50Ah module
*****
**
 
*******
05-Aug-09
06-Aug-09
*****
4-Dec-09
19-Dec-09
*****
Foothill Transit – Bus 2
 
xxxxx-50Ah module
*****
**
 
*******
05-Aug-09
06-Aug-09
*****
15-Dec-09
3—Dec-09
*****
Foothill Transit – Bus3
 
xxxxx-50Ah module
*****
**
 
*******
05-Aug-09
06-Aug-09
*****
15-Jan-10
30-Jan-10
*****
Fort Lewis
 
xxxxx-50Ah module
*****
**
 
*******
05-Aug-09
06-Aug-09
*****
15-Feb-10
2-Mar-10
*****
UN / DOT Compliant Shipping Box
 
xxxxx-50Ah module
*****
**
 
*******
05-Aug-09
06-Aug-09
*****
15-Dec-09
31-Dec-09
*****
     
Total Value
898,400
           



Timing is based on receipt and acceptance of Master Contract by August 5, 2009,
Purchase Order for all Battery Modules by August 5, 2009, receipt of 30% of
above total value due as down payment in two payments, first payment of
$30,000.00 USD due no later than 12:00pm PST on August 6, 2009 and second
payment of $239,520.00 USD due by August 12, 2009.  Notwithstanding the above
chart, remaining 70% of Purchase Order payment is due Net 15 days upon earlier
to occur of Product being ready for shipment on quoted availability date or
earlier shipment thereof.  Payments are to be made by wire transfer.  A Day for
Day delay slippage shall apply, however timing cannot be guaranteed beyond
August 12, 2009.


All payments are to be made via wire transfer per the following information:
    Bank:  ***** **** ****
                ********
                *** ** ****
                ***
Routing No.:     **********
Account No:     **********
SWIFT Code:    ***********
Account Name: ******** ***.


All modules will be FOB Altairnano’s dock in Anderson, IN.
Altairnano, Inc.
3019 Enterprise Drive
Anderson, IN 46013

 
12 of 16

--------------------------------------------------------------------------------

 


Module build timing is subject to Payment Terms being agreed to and met.


Availability Dates are as follow:
  ·      
Burbank Bus – ** Modules *******: September 17, 2009

  ·      
Foothill Bus 1 – ** Modules *******: November 16, 2009

  ·      
Altoona Bus – **  Modules *******: December 4, 2009

  ·      
Foothill Buss 2 – **  Modules *******: December 15, 2209

  ·      
Foothill Bus 3 – **  Modules  *******: January 15, 2010

  ·      
Fort Lewis Bus – **  Modules *******: February 15, 2010



****************************:
******************************************************************************
*************************************************************************************************************************************************************
****************************************************************************
********


Additional Notes:
 
·
Additional Purchase Orders will not be accepted until all payments for prior
Purchase Orders are brought current.

·
Timing commitments will not be maintained if payments are delayed.

·
Proterra must timely return shipping boxes at its cost to Altair or subsequent
shipments will be delayed. If shipping boxes are returned damaged or otherwise
unusable, shipment of batteries will be delayed and Proterra shall be liable for
cost of replacement shipping boxes. Return shipping boxes to Altair’s facility
located in Anderson, IN.

    Altairnano, Inc.
    3019 Enterprise Drive
    Anderson, IN 46013


Failure to operate battery modules within Altair recommended parameters as
provided with batteries will void all warranties.


***************************************************************************
*****************************************************************************
******************************************************************************
*****************************************************************************
***************************************************************************
*******************************************************************************
**********************************************.

 
13 of 16

--------------------------------------------------------------------------------

 

 
Exhibit B
Notices
 


If to Altair:
If to Customer:
Name: *************
Name: *************
Address: 204 Edison Way
Address: 16360 Table Mountain Parkway
Address (2)
Address (2):
City: Reno
City: Golden
State/Code: NV
State/Code: CO / 80403
Country: USA
Country: USA
Phone: *************
Phone: *************
Fax: ****************
Fax: ***************
Email: *******************
Email: ******************


 
14 of 16

--------------------------------------------------------------------------------

 

Exhibit C
Customer Information Form
 


Customer Primary Business Contact
Customer Accounts Payable Contact
Name: *************
Name: *************
Title: Business Development Director
Title: Controller
Address: 2364 Worden St.
Address: 16360 Table Mountain Parkway
Address (2):
Address (2):
City: San Diego
City: Golden
State/ZIP: CA
State/ZIP: CO / 80403
Country/Postal Code: 92107
Country/Postal Code: USA
Phone: *************
Phone: *************
Fax: *************
Fax: *************
Email: *************
Email: *************

 
Bill To/Ship To must be filled in:


Customer Bill To
Customer Ship To
Legal Entity Name: Proterra LLC
Name: Proterra LLC
Dept:
Dept:
Attn: *************
Attn: *************
Address: 16360 Table Mountain Parkway
Address: 16360 Table Mountain Parkway
Address (2):
Address (2):
City: Golden
City: Golden
State/ZIP: CO / 80403
State/ZIP: CO / 80403
Country/Postal Code: USA
Country/Postal Code: USA
Phone: *************
Phone: *************
Fax: *************
Fax: *************


 
15 of 16

--------------------------------------------------------------------------------

 

Exhibit D
Product Operating Parameters
 


 
·    368 volts nominal

 
·    288 V to 448 V operating voltage

 
·    -40°C to +55°C operating and storage temperature

 
o    Temperatures must be measured at the individual cell locations, not the
average system temperature – This will need to be a function of the BMS

 
o    For maximum life Altairnano recommends operating and storing the battery
system at ≤+35° Celsius

 
 
 
 
 
 


16 of 16

--------------------------------------------------------------------------------